Citation Nr: 0423523	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  02-07 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.  

2.  Whether there was clear and unmistakable error (CUE) in 
the February 1958 RO decision to sever service connection for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran served on active duty from September 1946 to July 
1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision which determined 
that new and material evidence to reopen the claim for 
service connection for bilateral hearing loss had not been 
submitted and a February 2003 rating action which determined 
that the February 1958 decision to sever service connection 
for bilateral hearing loss was not clearly and unmistakably 
erroneous.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

Historically, the Board notes that in July 1948, the veteran 
was granted service connection for bilateral hearing loss.  
In June 1957, the RO proposed to sever service connection on 
the grounds that clear and unmistakable error (CUE) had been 
committed.  The severance was finalized in February 1958 with 
benefits discontinued effective February 28, 1958.  The 
veteran did not file an appeal.  

In January 2002, the veteran's accredited representative, on 
his behalf, attempted to submit new and material evidence to 
reopen his claim.  

In a February 2002 decision, the RO denied the veteran's 
claim for service connection on the grounds that the evidence 
submitted did not constitute new and material evidence.  The 
veteran timely appealed the adverse determination.  

In a June 2002 statement, the veteran argued that VA 
committed CUE when it severed service connection for 
bilateral hearing loss.  In January 2003, the Board remanded 
the case to the RO for adjudication of the CUE issue.  It was 
noted that consideration of the CUE claim could have an 
impact upon the issue of whether new and material evidence 
has been submitted to reopen the veteran's claim.  The Board 
found that the CUE issue was inextricably intertwined with 
the veteran's claim to reopen his service connection claim 
for a bilateral hearing loss disability.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  

In response to the Board remand, the RO issued a February 
2003 rating decision, which essentially determined that CUE 
did not exist in the February 1958 decision to sever service 
connection for bilateral hearing loss and thus, no revision 
was warranted in the decision.  The veteran timely appealed 
the RO determination and thus, both claims are now before the 
Board.  

In his March 2004 substantive appeal the veteran indicated 
that he wanted a hearing before a Veterans Law Judge (VLJ) at 
the RO (i.e., Travel Board hearing).  Since Travel Board 
hearings are scheduled by the RO, the Board is remanding the 
case for that purpose.  See 38 C.F.R. § 20.704(a) (2003).

Accordingly, the case is REMANDED for the following:  

The RO should schedule the veteran for a 
hearing before a Veterans Law Judge at 
the RO.  

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures, if otherwise 
appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




